Citation Nr: 1514478	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-20 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).

2.  Entitlement to service connection for a low back disability (claimed as chronic back pain).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1980 to April 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Regarding the claim for a back disability, the Board liberally construes the Veteran's November 2009 VA Form 21-4138 as a timely substantive appeal in response to the October 2009 statement of the case (SOC) on that matter.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.  Similarly, the Veteran perfected an appeal of the denial of service connection for depression and PTSD in a December 10, 2009 statement in response to the October 2009 SOC.  Accordingly, these matters are appropriately characterized on the title page and are properly before the Board on the merits on appeal from the October 2007 rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a low back disability appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's PTSD and depression are related to her military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD and depression are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that she has PTSD and depression resulting from military sexual trauma (MST).  Specifically, she asserts that she witnessed an assault on another soldier at Fort Lee, Virginia, and was then sexually assaulted later that night on her way to her barracks.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

The Veteran's PTSD claim is predicated on a reported history of in-service military sexual assault (MST).  VA regulations provide that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. 
§ 3.304(f)(5).  The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of her symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that the symptoms of her PTSD and depression are the result of MST and that they have continued since service.  The evidence reflects that the Veteran has current diagnoses of PTSD and depression, and has sought VA treatment of PTSD and co-morbid depression, as diagnosed by a VA psychiatrist.  See, e.g., July 6, 2010 and September 28, 2010 outpatient records from VA psychiatrist J.D., M.D.

Despite the fact that the Veteran's service records are negative for objective evidence of a MST, the Veteran is competent to report a history of MST and psychiatric symptoms that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Moreover, she has submitted lay statements from her husband, sister, and minister H.M., which collaborate the Veteran's report of MST and comment on the Veteran's behavioral changes during service.  

The Board emphasizes that the mere fact that her assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Further, in its capacity as finder of fact, the Board finds that the Veteran's assertion of MST is credible as internally consistent and consistent with the time, place, and circumstances of her service.  38 U.S.C.A. § 1154(a); Caluza.

Moreover, medical opinion evidence may corroborate a personal assault stressor and multiple VA mental health professionals have found the Veteran's report of MST to be credible.  See, e.g., the September 2011 statement from M.T., MSW, LCSW; see also Menegassi.  In light of the lay and medical evidence, the Board finds credible her report of an in-service stressor.

Finally, a VA psychiatrist specifically opined that the Veteran's PTSD is a result of MST.  See, e.g., September 14, 2009; July 6, 2010; and September 28, 2010 outpatient records from VA psychiatrist J.D., M.D.  Regarding depression, Dr. J.D. has also indicated that PTSD and depression are comorbid.  Given the favorable opinions of record regarding the etiology of PTSD, and the Veteran's own competent opinion concerning the etiology of her depression, and the lack of any competent medical opinion to the contrary, Board finds that depression is also related to service.


ORDER

Service connection for PTSD and depression is granted.

REMAND

In July 2007, the AOJ requested the Veteran's complete medical and dental records from service.  In July 2007, the National Personnel Records Center (NPRC) provided the Veteran's dental records, and indicated that the Veteran's STR file "appears to be incomplete.  All available mailed."  No further efforts to locate the Veteran's STRs have been made, and the Board is not yet convinced that further efforts to do so would be futile, particularly since her available dental records reflect an alternative last name (as noted on the title page).  Accordingly, an additional search for the entirety of the Veteran's STRs should be made on remand, in conformity with 38 C.F.R. § 3.159(c)(2).  

Updated VA outpatient records should also be secured on remand.

Finally, the AOJ has not adjudicated the claim for a back disability on the merits since the October 2009 SOC.  Although additional pertinent evidence has been associated with the file since that time, the AOJ has only addressed this evidence in relation to whether new and material evidence has been submitted to reopen a previously denied claim, which involves application of different regulations.  As the Board has indicated per the Introduction above that this matter is still in appellate status from the October 2007 rating decision, on remand the AOJ must readjudicate the claim on the merits, considering all evidence received since the October 2009 SOC.  See 38 C.F.R. § 19.37(a).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete STRs from the NPRC and any other appropriate source under both last names listed on the title page of this document.  If these records are not available, a negative reply must be provided and a formal finding of unavailability must be made.

2.  Obtain all VA treatment records dated since December 2010.

3.  Then, after taking any additional development deemed necessary, readjudicate the Veteran's claim for service connection for a back disability on the merits.  Furnish the Veteran and her representative with a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


